Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  October 20, 2015

The Court of Appeals hereby passes the following order:

A15A2392. TEMPLES v. THE STATE.

      On September 10, 2015, this Court entered an order directing Appellant Joshua
Boone Temples to file his appellate brief and enumeration(s) of error within 20 days
and warning him that his appeal would be dismissed if he failed to comply. To date,
Temples has not filed his brief or enumeration(s) of error. Accordingly, this appeal
is hereby DISMISSED pursuant to Court of Appeals Rules 7 and 23 (a).
      Appellant Temples is advised as follows: your appeal has been DISMISSED
because no brief and enumeration of errors were filed. If you have decided you do not
want to appeal, you need not do anything more. However, if you do still want to
appeal, you may have the right to an OUT-OF-TIME APPEAL -- but YOU MUST
TAKE ACTION to exercise that right by moving for an out-of-time appeal in the trial
court. If your motion for an out-of-time appeal is granted, the trial court should
appoint an attorney for you if you want one and cannot pay for one. If your motion
for an out-of time appeal is denied, you have the right to appeal that denial to this
Court within thirty days of the trial court’s decision.
Court of Appeals of the State of Georgia
                                     10/20/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.